Citation Nr: 1334344	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  13-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

2.  Entitlement to total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to February 1994.  

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  However, jurisdiction of the claims file rests with the RO in Waco, Texas.  

The issues of service connection for obesity, hypertension and stroke have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU due to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee flexion end point is 70 degrees, with objective evidence of pain starting at 0 degrees and continuing throughout the range of motion.  

2.  The Veteran has mild degenerative joint disease of the left knee.  


CONCLUSION OF LAW

The criteria for an initial rating disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40-4.42, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  

As this is an appeal arising from the initial grant of service connection, the notice that was provided in May 2011 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied. See Hartman v. Nicholson, 483 F.3d 1311 (2006).  

VA also has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, as the record includes the Veteran's service treatment records, VA outpatient treatment records, and reports of VA examinations.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Additionally, the July 2012 VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's medical history, contains a description of the history of the disability at issue, documents and considers the Veteran's complaints and symptoms, and fully provides medical evidence that is relevant to the governing rating criteria.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Merits of the Claim

The Veteran seeks an increased initial rating for his service-connected left knee disability.  The RO granted service connection for the disability in a September 2012 rating decision.  At that time, a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The effective date was March 23, 2011, the date of the claim.  In the instant case, the criteria for an evaluation in excess of 10 percent for the Veteran's left knee disability have not been met.  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

The rating decision rated the Veteran under Diagnostic Code (DC) 5261, limitation of extension of the leg.  Though noncompensable under DC 5261, the rating decision awarded a 10 percent rating under 38 C.F.R. § 4.59.  Under § 4.59, painful motion of a joint is to be awarded the minimum compensable rating for the joint.  Id.  

Under DC 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  A 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.  

The knee is unique in that multiple ratings can be concurrently assigned to it.  For example, separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).  Also, the Court of Appeals for Veterans' Claims (Court) stated that the Board can change the Diagnostic Code, if appropriate to give the Veteran an increased rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  There are several other potentially applicable Diagnostic Codes for knee disabilities.  

Under DC 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.  

A claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-1997 (1997).  

Under DC 5257, the knee can be rated for other impairment.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However pain, by itself, throughout a joint's range of motion does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Under DC 5010, arthritis (degenerative joint disease) due to trauma and substantiated by X-rays is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id. at Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints.  38 C.F.R. § 4.45(f).  

Under DC 5258, a knee disability warrants a 20 percent rating if there is semilunar cartilage dislocation, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

At the July 2012 VA examination, the examiner noted the Veteran's 1991 diagnosis of knee strain and diagnosed degenerative joint disease of the medial joint compartment.   During the range of motion (ROM) tests, the flexion of the left knee ended at 70, with pain beginning at 0 degrees and continuing throughout the ROM.  There was no limitation of extension of the left knee and no objective evidence of pain on extension.  The ROM results were the same after 3 additional repetitions of the test.  The Veteran has other symptoms, such as pain, which will be discussed below.  

The examiner reported that the Veteran had additional limitation in ROM, as well as functional loss or impairment following the ROM repetitions.  The examiner stated that the contributing factors were less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran's muscle strength left knee flexion was 3/5, active movement against gravity.  For extension it was 4/5, active movement against some resistance.  The joint stability tests (Lachman, posterior drawer and medial-lateral instability) were all normal.  The examiner noted that there was no evidence of recurrent patellar subluxation or dislocation, chronic exertional compartment syndrome, genu recurvatum or leg length discrepancy.  The examiner also noted previous medial tibial stress syndrome (shin splints) in the left leg with no current symptoms.  The Veteran has a semilunar cartilage (meniscus) condition which has symptoms of frequent episodes of joint locking, pain and effusion.  However, the Veteran does not have meniscal dislocation nor has he had a meniscectomy.  Additionally, the Veteran has not had a joint knee replacement or other knee surgery.  He uses crutches occasionally and a cane regularly to help him move.  The examiner did not report that the Veteran needs any assistive device constantly.  Additionally, the examiner stated that the function of the leg is not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran stated that he had flare-ups that had an impact on function of the knee and lower leg, which inhibited activity and standing.  He added that on cold days the knee hurts and aches.  Imaging studies were performed on the knee and they documented degenerative or traumatic arthritis in the left knee.  The examiner's impression was that the Veteran has moderate degenerative joint disease of the medial joint compartment with no evidence of acute bony injury.  

The Veteran was also treated for his knee at a VA medical center (VAMC) in Amarillo, Texas, in March 2011.  There, he was diagnosed with mild arthritis in the left knee, with palpitation of the left knee noted as tender.  He was assessed to have a contusion of the left knee, with no obvious swelling or deformity, no dislocation and no fractures.  

The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met based on ROM.  At the July 2012 VA examination, the Veteran's ROM did not reach a compensable or noncompensable range.  The flexion of the left knee ended at 70, with pain beginning at 0 degrees.  Under DC 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees and a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  Here, the Veteran's flexion ROM fails to reach either rating.  There was no limitation of extension of the left knee and no objective evidence of pain on extension.  Under DC 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees and 10 percent evaluation is warranted when extension is limited to 10 degrees.  Again, the Veteran's extension ROM fails to reach either rating.  Because the Veteran's flexion and extension ROM measurements were 70 degrees and 0 degrees, a rating in excess of 10 percent cannot be assigned based on ROM.  

Because the Veteran does not warrant a compensable rating under ROM, the Board turns to his arthritis under 38 C.F.R. § 4.59.  The Board must also consider whether a higher rating is warranted due to pain, weakness or fatigability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.59 addresses the minimum rating for painful motion of noncompensable joints.  After repetitive ROM testing, the Veteran showed less movement than normal, weakened movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  While palpitation of the left knee was tender during treatment at the VAMC, at the VA examination there was no tenderness or pain to palpitation for joint line or soft tissues of the left knee.  At the VA examination, the Veteran's muscle strength left knee flexion was 3/5 and for extension it was 4/5.  The Veteran had pain throughout his ROM for his left knee flexion.  However, the pain was present both on his first and last repetitions of the flexion, indicating that his pain was not further limiting his ROM.  None of the other above-listed symptoms were noted to limit his ROM.  Therefore there is no further functional loss due to pain throughout ROM, weakness or fatigability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A rating in excess of 10 percent cannot be assigned based on pain, weakness or fatigability.  

The criteria for an initial rating in excess of 10 percent for a left knee disability have not been met based on degenerative or traumatic arthritis.  Under DC 5010, traumatic arthritis is to be rated under degenerative arthritis.  Because the limitation of motion is noncompensable under DC 5260 and 5261, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  38 C.F.R. § 4.45(f).  Here, the ROM is not compensable under DC 5260 and DC 5261.  However, there is limitation of motion evidenced by swelling and painful motion.  A rating in excess of 10 percent cannot be assigned under DC 5003 because only one major joint is affected and there is no evidence of incapacitating exacerbations.  

A rating in excess of 10 percent cannot be assigned for other impairment of the knee.  Under DC 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  The Veteran's Lachman and posterior drawer tests were normal, there was no medial-lateral instability and no recurrent patellar subluxation or dislocation.  Therefore, DC 5257 is inapplicable and no rating can be assigned under it.  

A rating in excess of 10 percent cannot be assigned based on meniscal conditions.  Under DC 5258, a knee disability warrants a 20 percent rating if there is semilunar cartilage dislocation, with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Here, the VA examination shows frequent episodes of "locking," pain and effusion into the joint.  However, there is no evidence of semilunar cartilage dislocation.  Therefore, DC 5258 is inapplicable and no rating can be assigned.  

There are several other potentially applicable regulations and Diagnostic Codes which do not apply to the Veteran, and therefore cannot be combined with his current rating to achieve a rating in excess of 10 percent.  DC 5256 does not apply to the Veteran, as there is no evidence of ankylosis of the knee.  The semilunar cartilage is still present in the Veteran, and therefore DC 5259, meniscectomy, does not apply.  There is no impairment of the tibia or fibula noted, and no genu recurvatum, so DC 5262 and DC 5263 do not apply.  There is also no evidence of leg length discrepancy and no shortening of the lower extremity, so DC 5275 does not apply.  

As detailed above, no other DC, either individually or in combination with 5003 more closely approximates a rating in excess of 10 percent for a left knee disability.   For these reasons, an initial rating in excess of 10 percent for a left knee disability cannot be awarded.  

Staged ratings are inapplicable in the instant case because there is no evidence of change in the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the Veteran's left knee disability warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has reported limitation of motion with pain throughout the range of flexion.  He has also been diagnosed with degenerative joint disease of the left knee.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.59 and 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261.  Further, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting higher ratings.  In other words, Diagnostic Codes 5003, 5010, 5260 and 5261 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Here, the Veteran has not presented evidence to support an increased rating for his left knee disability.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to an increased initial rating for a left knee disability is denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.  


REMAND

In the instant case, the record has raised a TDIU claim which has not yet been adjudicated.  The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In the present case, the record reflects that the Veteran is unemployed.  He stated during the July 2012 VA examination that he is unemployed because of his knee and physical abilities.  He has previously been employed as a bus driver.  TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The evidence shows the Veteran is unemployed.  On remand, the RO should request that the Veteran provide evidence pertaining to his employment history, including reason for termination of most recent employment and annual income.

In light of the above, the Board finds the Veteran has raised a claim for TDIU.  While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the RO.  In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim.  This letter should notify the Veteran and his representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

2.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

3.  After completing the above and any other development deemed necessary, adjudicate the Veteran's claim for entitlement to TDIU, based on the entirety of the evidence.  If the benefits sought are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


